DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to appeal brief filed on 02/04/2022. Claims 7, 12-13, and 20 were canceled before.
Response to Arguments
Applicant’s arguments, filed 02/04/2022, with respect to claims 1-6, 8-11, and 14-19 have been fully considered and are persuasive. The obviousness rejections are hereby withdrawn. Therefore, a NOTICE OF ALLOWANCE is being administered.
Allowable Subject Matter
Claims 1-6, 8-11, and 14-19 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
Any comments considered necessary by applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
After careful considerations, examination and search of the claimed invention, the closest prior art of record does not teach or anticipate the claimed feature as claimed in independent claim 1 “apply a scaling factor to the total block POT value to determine a total estimated occupancy value of the first data block, wherein the scaling factor is based on an expected amount of time for which the system is powered on during a given period of time, the total estimated occupancy value indicating how long 
Souri et al. US 10,417,123 (“Souri”) is the applied art and is believed to be the closest prior art.
Equation 1 of Souri calculates DATA AGE (BLOCK) = TIME(NOW) – TIMESTAMP(BLOCK), col 5 line 14 of Souri. Souri explicitly states “DATA AGE BLOCK corresponds to the data age of the stored data.” Col 5 lines 18-19 of Souri. Furthermore, Souri maintains a counter to count the total power on time value of the storage device since the time of manufacturing of the storage device.
Souri derives the data age of the block which is believed to represent an occupancy value of data in the data block. However, Souri does not determine the data age of the data block by applying a scaling factor. Rather, Souri calculates the data age based on the time stamps.
The invention of Souri and the claimed invention calculates the same occupancy value using different methods. Because Souri is silent about calculating the occupancy value by applying a scaling factor to the total power-on time, Souri neither anticipates nor renders obvious independent claim 1. Therefore, claim 1 is patentable.
Independent claims 8 and 14 recite similar subject matter and these claims are also allowable for the aforementioned reason.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUBAIR AHMED whose telephone number is (571)272-1655. The examiner can normally be reached 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID X YI can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZUBAIR AHMED/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132